10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-00856-GMN-DJA Document 88 Filed 10/07/19 Page 1 of 6
LATONIA SMITH — ie ey | REEVE
9748 CANYON LANDING AVE. counsei7ParTess RVED ON
LAS VEGAS, NV 89166 RD
725-203-2455
PLAINTIFF INPROPER PERSON OCT -7 2019

UNITED STATES DISTRICT COURT _ CLERK US DISTRIC
bY. DISTRICT OF NEVAME mr
DISTRICT OF NEVADA : EPUTY
LATONIA SMITH,
Plaintiff(s),
CASE NO. 2:19-CV-00856-DJA
-VS-
CAESARS ENTERTAINMENT

CORPORATION, a Delaware corporation;
PHWLV, LLC d/b/a PLANET HOLLYWOOD
RESORT AND CASINO, a Nevada limited
liability company; SHANNON PIERCE;
ETHAN THOMAS

Defendant(s).

 

 

 

 

EMERGENCY MOTION TO EXPEDITE HEARING ON PLAINTIFF’S MOTION TO
REMAND/EXTRADITE ACTION TO STATE COURT
MEMORANDUM OF POINTS AND AUTHORITIES
tis clear that based on the legal standards in this district and the Ninth Circuit
that this action has been improperly placed before this Court by defendants, and that is
not this Court's fault. However, it is even more clear that the court is delaying remanding
this action to aide defendants in their pending actions and prejudice Plaintiff by not
allowing her to move forward with critical discovery in the proper court, and that is this

Court’s fault because the Court is now actively attempting to stall discovery and infringe

on Plaintiff's rights to a just and speedy resolution of the case matters, which Plaintiff

 

 
10
11
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-00856-GMN-DJA Document 88 Filed 10/07/19 Page 2 of 6
strongly believe are meritorious against defendants. The Court's aide of defendants
has actually allowed defendants time to delete and alter evidence, unethically influence
witness testimony, and continually impose and enact blatantly racist bans that should
have no place in our society.

On May 23, 2019, Plaintiff filed a motion to have this case remanded back to
state court and for defendants to pay all fees associated with the remand on the basis
that defendants improperly removed the case. Defendants cite that they moved for
removal because the Plaintiff pleaded a federal cause of action, which is blatantly false.
In fact, the claim in which defendants reference cite that the claim is specifically being
brought pursuant to three state statutes which provide additional relief for Plaintiff under
the statutes. The mere fact that Plaintiff mentions a federal statute that was also
violated by defendants is not grounds for removal and a simple reading of the Plaintiffs
suit make it clear that the Plaintiff had no intentions of having the case in federal court
or pursuing any federal claims. As this is the only contention regarding whether or not
the case should be before a Federal Court and case law/statutes already support that
this case should be remanded, it is unacceptable that the Court has still chosen to
imprison this suit in the Federal Court system for four months (and intends to imprison it
for even longer).

The first rule of the Federal Rules of Civil Procedure state “these rules govern the
procedure in ail civil actions and proceedings in the United States district courts, except
as stated in Rule 81. They should be construed, administered, and employed by the
court and the parties to secure the just, speedy, and inexpensive determination of every
action and proceeding.” The notes of the advisory committee in the 1993 amendment to
add the words “and administered” to the second sentence, recognized the affirmative
duty of the court to exercise the authority conferred by these rules to ensure that civil

litigation is resolved not only fairly, but also without undue cost or delay. In that regards,

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00856-GMN-DJA Document 88 Filed 10/07/19 Page 3 of 6
this Court has failed to adhere to the very first rule of Federal Civil Procedure by unduly
delaying the remand of this action back to State court in which it was filed. For that
reason, the Plaintiff moves on an emergency basis for this court to look at the single
issue and make the determination for a remand (as it is clear that defendants’
arguments concerning removal fail according to the Ninth Circuit and this district). The
issue is not so extensive as to require that the court hold captive Plaintiffs lawsuit,
frankly and respectfully. So, Plaintiff appreciates your time and attention to these
important concerns and requests that this judicial body work to eliminate the biases
which pervade it.

Dated this 7“ day of October 2019.

Is/ Latonia Smith
LATONIA SMITH cy
9748 CANYON LANDING
AVE.

LAS VEGAS, NV 89166

 

 
40
14
42
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-00856-GMN-DJA Document 88 Filed 10/07/19 Page 4 of 6

DECLARATION OF LATONIA SMITH IN SUPPORT OF EMERGENCY MOTION TO
EXPEDITE HEARING ON PLAINTIFF’S MOTION TO REMAND/EXTRADITE ACTION
TO STATE COURT

|, Latonia Smith, declare as follows:

4. On May 20, 2019 (as stated in court documents) defendants wrongfully removed
this action to Federal Court for the sole purpose of imposing a delay in
proceedings.

2. On May 23, 2019, Plaintiff filed a Motion to Remand the action back to state cour}
where it was filed.

3. On May 24, 2019 defendants then sought to have the case removed from the
Richard Boulware for obvious reasons concerning his race and reassigned to
another judge.

4. Since then, the court has not ruled on the motion.

5. | strongly believe (and it is so evident that it can just be considered fact) that the
Court is holding onto the motion in violation of the FRCP 1 and in order to aide
defendants by indirectly staying discovery/preventing me from moving forth with
discovery in the appropriate Court.

6. There is no legal basis for the case to have been removed to Federal Court and
the Federal Court lacks jurisdiction over this case.

7. As the Court’s attempts to delay the case imposes a prejudice on myself by
allowing defendants time to delete and alter evidence, sustain a racist ban
(CEC/PHWLV), and unethically alter witness testimony (including the fact that
such testimony can be lost) | am moving for this matter to be heard on an
emergency basis.

8. There is absolutely no reason for this Court to hold up this case in Federal Court;
it is an abuse of our legal system and an abuse of my rights as a Plaintiff to
proceed justly and speedily with my case maiters.

| declare under the penalty of perjury of the laws of the State of Nevada that

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00856-GMN-DJA Document 88 Filed 10/07/19 Page 5 of 6

the foregoing is true and correct to the best of my knowledge and belief, and that my

assertions are true based on what can be ascertained by any reasonable person.

Dated October 7, 2019 Z

 

Latonia Smith

In pro per

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Las Vegas, Nevada.

E-service

Riley Clayton

HALL JAFFE & CLAYTON, LLP
7425 Peak Drive

Las Vegas, NV 89128
702-316-4111
rclayton@lawhijc.com

Alex Fugazzi and Michael Paretti
SNELL AND WILMER

3883 Howard Hughes Parkway Suite 1100
Las Vegas, NV 89169
702-784-5200
afugazzi@swlaw.com
mparetti@swiaw.com

Dated this 7TH day of October 2019

 

STATE COURT on the parties set forth below by:

Case 2:19-cv-00856-GMN-DJA Document 88 Filed 10/07/19 Page 6 of 6

CERTIFICATE OF SERVICE
| certify that | am serving a true and correct copy of the EMERGENCY MOTION TO

EXPEDITE HEARING ON PLAINTIFF'S MOTION TO REMAND/EXTRADITE ACTION TO

placing an original or true copy thereof in a sealed envelope with the correct

prepaid postage affixed for collection and mailing in the United States Mail, at

Xx Certified Mail, Return Receipt Requested of the document(s) listed above to the

person(s) at the address(es) set forth below

Personal delivery through a process server of the document(s) listed above to

the person(s) at the address(es) set forth below

  

/s/ Latonia Smith
Plaintiff, In Proper Person

 
